 Case 7:19-cv-00097-O-BP Document 14 Filed 06/25/20                    Page 1 of 1 PageID 46



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

 CARL LOGAN,                                     §
 TDCJ No. 1816179,                               §
                                                 §
          Petitioner,                            §
                                                 §
 v.                                              § Civil Action No. 7:19-cv-097-O-BP
                                                 §
 LORIE DAVIS, Director,                          §
 Texas Department of Criminal Justice,           §
 Correctional Institutions Division,             §
                                                 §
          Respondent.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation in this case. No objections were filed. The Court reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the undersigned

District Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

        Accordingly, the Petition for Writ of Habeas Corpus is DISMISSED pursuant to Rule

41(b), Federal Rules of Civil Procedure, for want of prosecution without prejudice to Petitioner’s

right to reopen the case within thirty days of the date of this Order by filing a motion to reopen

along with verified answers to the Magistrate Judge’s Questionnaire.

        SO ORDERED on this 25th day of June, 2020.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
